Fourth Court of Appeals
                               San Antonio, Texas
                                   November 26, 2019

                                   No. 04-19-00487-CV

                                     Ali CHERAIF,
                                        Appellant

                                            v.

BARSHOP & OLES COMPANY, INC., San Pedro North, Ltd., Northwoods Center, Inc., and
                     Northwoods Center III, Inc.,
                              Appellees

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-02395
                       Honorable Rosie Alvarado, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before December 9, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court